Opinion issued March 17, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00148-CV
____________

IN RE ENERGY MAINTENANCE SERVICES GROUP, LLC; EMS
SERVICES COMPANY, LP; ENERGY MAINTENANCE SERVICES
GROUP I, LLC; AND EMS PIPELINE SERVICES, LLC; Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators have filed a petition for writ of mandamus complaining of (1) Judge
Gary M. Block’s


 February 3, 2005 denial of relators’ motion to transfer cause
number 818096 to the 234th District Court of Harris County.  Relators also asked that
this Court issue a temporary stay of cause number 818096 until we rule on their
petition for mandamus.
          We deny both the petition for writ of mandamus and the motion for temporary
relief.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.